DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 2/28/2018. The submission is in compliance with the provisions of 37 CFR1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Examiner suggests: INDEPENDENT SPARSE SUB-SYSTEM CALCULATIONS FOR DYNAMIC STATE ESTIMATION IN VEHICULAR EMBEDDED SYSTEMS

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 9-10, 11-12, 14-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lefèvre, Stéphanie, Dizan Vasquez, and Christian Laugier. "A survey on motion prediction and risk assessment for intelligent vehicles." ROBOMECH journal 1.1 (2014): 1-14 [hereinafter Lefevre].
Regarding claim 1, Lefevre teaches A method comprising:
maintaining, by a processor of a vehicle, a machine learning-based behavioral 3model for the vehicle that is configured to predict a current state of the vehicle based on a 4plurality of state variables that are available from a plurality of sub-systems of the vehicle sand are indicative of physical characteristics of the vehicle (Lefevre, Introduction, Figure 1; Motion Modeling using Physics-based models, maneuver-based models, interaction-aware models.);
Examiner notes that given the broadest reasonable interpretation of behavior models, maneuver-based models consider the future motion of a vehicle also depends on the maneuver that the driver intends and model the behaviors of the vehicles.
receiving, at a processor of a vehicle and from a first one of the sub-systems, a 7particular subset of the state variables associated with the first sub-system (Lefevre; Maneuver-based motion models, Maneuver intention estimation and maneuver execution, Maneuver intention estimation; Models that take parameters including the current state of the vehicle, road conditions, etc.);
Examiner notes that maneuver-based motion models take into account trajectory prototypes or possible trajectories, and also have parameters to help estimate maneuver intent, such as: position, speed, heading, acceleration, yaw rate, turn signal, geometry/topology of the road, speed limit, traffic laws, driver head movement, driving style, etc.
performing, by the processor, an index lookup of the state variables in the 9particular subset within an index of the state variables on which the behavioral model is iobased (Lefevre; Maneuver-based motion models, Maneuver execution; Trajectories predicted by deriving input controls corresponding to recognized maneuvers. Gaussian processes and rapidly-exploring random trees also used to learn from training data for each maneuver and sample points in the input space of the vehicles evolution model.);
and  iiupdating, by the processor, a portion of the machine learning-based behavioral 12model using the received subset of state variables and based on the index lookup (Lefevre; Maneuver-based motion models, Maneuver execution; The said predictions generate dynamically feasible trajectories for a maneuver, with reachable sets that updates to represent future motion of vehicles.).
Regarding claims 11 and 20, Lefevre teaches all the limitations and motivations of claim 1 in apparatus form or non-transitory, computer-readable medium form rather than method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claims 11 and 20. Lefevre additionally teaches that the methods are implemented or meant to be implemented on Advanced Driver Assistance Systems and Autonomous Vehicles.
	Regarding claim 2, Lefevre teaches the method as in claim 1, further comprising:
receiving, at the processor, a second subset of the state variables from a second one of the sub-systems of the vehicle (Lefevre; Physics-based motion models; Takes in control inputs: steering, acceleration, car weight, friction coefficient of road surface, vehicle speed, heading, position, etc.),
wherein the processor receives the state variables in the particular subset from the first sub-system at a different update frequency than that of the second subset from the second sub-system of the vehicle (Lefevre; Maneuver-based motion models; Maneuver-based motion models has limitations that physics-based motion models does not: waiting period to a stop lines, identify waiting intervals).
Regarding claim 12, Lefevre teaches all the limitations and motivations of claim 2 in apparatus form  rather than method form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 12. Lefevre additionally teaches that the methods are implemented or meant to be implemented on Advanced Driver Assistance Systems and Autonomous Vehicles.
Regarding claim 4, Lefevre teaches the method as in claim 1,
wherein the first sub-system comprises at least one of:
a 2vehicle dynamics sub-system, a Global Positioning System (GPS) sub-system of the 3vehicle, an engine sub-system of the vehicle, a tire sub-system of the vehicle, or a fuel 4sub-system of the vehicle (Lefevre; Maneuver-based motion models; Maneuver-based motion models represent vehicles as independent maneuvering entities and assume motion of a vehicle.).
Examiner notes that the broadest reasonable interpretation of vehicle dynamics encompasses vehicle motion.
Regarding claim 14, Lefevre teaches all the limitations and motivations of claim 4 in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 14. Lefevre additionally teaches that the methods are implemented or meant to be implemented on Advanced Driver Assistance Systems and Autonomous Vehicles.
Regarding claim 5, Lefevre teaches the method as in claim 1,
wherein the machine learning-based behavioral model 2represents states of the vehicle as matrices of the state variables (Lefevre; Gaussian noise simulation; Mean and covariance matrix for state of the vehicle is obtained by looping the prediction step.),
and wherein performing 3the index lookup comprises:
identifying a matrix reduction from the matrices of state variables to represent the sparticular subset of the state variables (Lefevre; Gaussian noise simulation; Matrix is transformed into a mean trajectory with associated uncertainty.).
Regarding claim 15, Lefevre teaches all the limitations and motivations of claim 5 in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 15. Lefevre additionally teaches that the methods are implemented or meant to be implemented on Advanced Driver Assistance Systems and Autonomous Vehicles.
Regarding claim 6, Lefevre teaches the method as in claim 5,
wherein updating the portion of the machine learning-based 2behavioral model using the received subset of state variables and based on the index 3lookup comprises:
substituting the identified matrix reduction for the matrices of state variables (Lefevre; Gaussian noise simulation; Instead of fully Gaussians, a solution is to use a mixture of Gaussians and Kalman filters, replacing some Gaussians with Kalman filters).
Regarding claim 16, Lefevre teaches all the limitations and motivations of claim 6 in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to those elements of claim 16. Lefevre additionally teaches that the methods are implemented or meant to be implemented on Advanced Driver Assistance Systems and Autonomous Vehicles.
Regarding claim 9, Lefevre teaches the method as in claim 1, further comprising:
updating, by the processor, a portion of a covariance matrix, transpose matrix, or  3inversion matrix associated with the behavioral model, using the received subset of state 4variables and based on the index lookup (Lefevre; Gaussian noise simulation; Covariance matrix can be transformed into a mean trajectory with associated uncertainty.).
Regarding claim 19, Lefevre teaches all the limitations and motivations of claim 9 in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 9 applies equally as well to those elements of claim 19. Lefevre additionally teaches that the methods are implemented or meant to be implemented on Advanced Driver Assistance Systems and Autonomous Vehicles.
Regarding claim 10, Lefevre teaches the method as in claim 9, further comprising:
using, by the processor, the updated covariance matrix, transpose matrix, or  3inversion matrix in a Kalman filter (Lefevre; Gaussian noise simulation; Both Gaussians and Kalman Filters can be used to represent uncertainty.).

Claims 3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lefevre in view of Foster, Ian, and Karl Koscher. "Exploring controller area networks." USENIX Association 40.6 (2015) [hereinafter Foster].
Regarding claim 3, Foster teaches the method as in claim 1,
wherein the first sub-system comprises a Controller Area 2 Network (CAN) bus (Foster; Intro, Background; All modern automobiles rely on a broadcast network called CAN, and interfaces into that network are actually required by law. CANs are serial bus standards for reliable real-time message delivery between distributed control systems.).
It would have been obvious before the effective filing date to use the teachings of Foster and combine them with intelligent vehicle teachings of Lefevre because all modern automobile rely on a broadcast network called CAN, or Controller Area Network, and interfaces into the network are required by law (Foster, paragraph 1). 
Regarding claim 13, Lefevre in view of Foster, hereinafter Lefevre-Foster teaches all the limitations and motivations of claim 3 in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 13. Lefevre additionally teaches that the methods are implemented or meant to be implemented on Advanced Driver Assistance Systems and Autonomous Vehicles.

Claims 7-8, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lefevre in view of Tian, Daxin, et al. "A dynamic and self-adaptive network selection method for multimode communications in heterogeneous vehicular telematics." IEEE Transactions on Intelligent Transportation Systems 16.6 (2015): 3033-3049 [hereinafter Tian].
Regarding claim 7, Tian teaches the method as in claim 1, further comprising:
sending, by the processor, data indicative of the current state of the vehicle 3predicted by the updated behavioral model for use by a receiver application (Tian; III Attractor Selection Model for Network Selection, C. Framework of Attractor Selection System, Figure 6; Global parameter α based on information collected from multiple terminals and transmitted through an IP-based backbone network.).
It would have been obvious before the effective filing date to use the teachings of Tian and combine them with intelligent vehicle teachings of Lefevre because Tian teaches a dynamic and self-adaptive method for vehicle telematics and data transmission (Tian; Abstract).
Regarding claim 17, Lefevre in view of Tian, hereinafter Lefevre-Tian teaches all the limitations and motivations of claim 7 in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to those elements of claim 17. Lefevre additionally teaches that the methods are implemented or meant to be implemented on Advanced Driver Assistance Systems and Autonomous Vehicles.
Regarding claim 8, Tian teaches the method as in claim 7,
wherein the receiver application is executed remotely from 2the vehicle (Tian; I Introduction, Figure 1; Used for Vehicle-to-Infrastructure interactions), 
and wherein the data indicative of the current state of the vehicle is sent via 3Internet Protocol (IP) packets (Tian; III Attractor Selection Model for Network Selection, C. Framework of Attractor Selection System, Figure 6; IP-based interworking provides a successful common approach.).
The rationale for combining the teachings of Lefevre and Tian for claim 8 is the same rationale previously set forth in claim 7.
Regarding claim 18, Lefevre in view of Tian, hereinafter Lefevre-Tian teaches all the limitations and motivations of claim 8 in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to those elements of claim 18. Lefevre additionally teaches that the methods are implemented or meant to be implemented on Advanced Driver Assistance Systems and Autonomous Vehicles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WU whose telephone number is (571)272-3380. The examiner can normally be reached Mon-Thu: 0730-1700; Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC C WU/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128